DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 17/127,064 filed on December 18, 2020. Claims 1-20 are subject to examination.

Information Disclosure Statement (IDS)
3.	The IDSs submitted on 12/18/20 (note that the foreign reference KR101436979 is not considered because it is not uploaded into the system), 05/10/21 and 02/04/22 have been entered and considered by the Examiner.

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 830 in Figures 8A-8C. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Following claims are objected to because of the following informalities:
	in claim 1, line 9 “if” should be replaced with “when” and line 14 “level; and” should be replaced with “level, and”;
	in claim 4, lines 2-3 “bias voltage” should be replaced with “a bias voltage”; similar objection applies to claim 10;
	in claim 13, lines 1-2 “device, comprising:” should be replaced with “device, the method comprising:” and line 11 “if” should be replaced with “when”; and
	in claims 16-17 “if” should be replaced with “when”.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 7-9 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention. 
Claim 7 recites the limitation "the comparison result" in lines 5 and 8. There is insufficient antecedent basis for this limitation in the claim. Similar rejection applies to claim 18.
Claim 8 recites the limitation "the division result" in line 4. There is insufficient antecedent basis for this limitation in the claim. Hence, renders claim 8 and its dependent claim indefinite. Similar rejection applies to claim 19.
Claim 13 recites the limitation "the signals" in line 8. There is insufficient antecedent basis for this limitation in the claim. Claim 13 also recites the limitation "the counted value" in line 11. There is insufficient antecedent basis for this limitation in the claim. Hence, renders claim 13 and its dependent claims indefinite.
Claim 15 recites “the control signal” (line 1). It is not clear whether “the control signal” is referring to “a control signal” (line 3 of claim 14) or “a control signal” (line 12 of claim 13). 

Reason for Allowance
8.	Regarding claims 1 and 13, Shibata (US 2018/0367152 A1) teaches an oscillator (Figure 1, Block 12), a power amplifer (PA) (Figure 1, Block 13), a sensing circuit (Figure 1, Block 11) and a protection circuit (Figure 1, Blocks 17-18). Bachman (US 2005/0017801 A1) teaches an oscillator (Figure 1, Block 36), a mixer (Figure 1, Block 34) and a PA (Figure 1, Block 10). Gao (US 2022/0116193 A1) teaches in Figure 6 an RFFE and RFIC. However, prior art of record when combines, would not produce an electronic device as claimed in claims 1 and 13.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633